Stewart, J.,
delivered the opinion of the Court.
This action was brought to recover the amount of an award. The nar. in substance, recites the submission and award, and alleges its non-performance by the defendant.
To the fourth, fifth and seventh pleas of the defendant, the plaintiff demurred, and the Circuit Court sustained the demurrer, and these present the only matters for our review in this appeal.
The fourth and fifth pleas substantially allege that the arbitrators appointed no time for the hearing of the case ; and the defendant had no opportunity to produce material ■evidence; that the arbitrators, when applied to by him, refused to hear his proofs.
It would be in utter subversion of the principles of enlightened jurisprudence, to hold that arbitrators selected by the parties for the determination of their disputes, have the power to disregard such a vital and cardinal principle in the administration of justice, as to undertake to discharge their duties without notice to the parties, of the hearing, and fair opportunity of trial.
Such a doctrine finds no sanction in our practice.
On the contrary, our Courts have recognized the absolute justice and propriety of these indispensable requisites. *489Bullitt vs. Musgrave, 3 Gill, 49 ; Young and wife, vs. Reynolds’ Exrs., 4 Md, 375 ; Md. & Del. R. R. Co. vs. Porter, 19 Md., 458 ; Bushey vs. Culler, 26 Md., 534.
(Decided 24th June, 1874.)
Parties may waive notice, or the case may be of such character as not to require notice.
If the submission, by its terms, has dispensed with notice, or the necessity of adducing testimony, of course no such defence could be made. 19 Md., 458.
The Circuit Court erred in sustaining the demurrer to the fourth and fifth pleas, and its judgment must be reversed as to them.
But as to the seventh plea, proposing to enter into the merits of the controversy between the parties, and the action of the arbitrators, and relying on other grounds of defence, we find no error in its ruling.

Judgment reversed, and new trial ordered.